Citation Nr: 0907572	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non-service connected burial benefits as the 
proper payee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to 
October 1945.  He died in September 2004 and the appellant is 
the Veteran's daughter and executor of the Veteran's estate

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO), which denied the benefit sought on appeal.   
 

FINDINGS OF FACT

1.  The Veteran died in September 2004.

2.  In February 2005, VA received the appellant's application 
for payment of VA burial benefits showing payment of 
$10,378.00 for burial and funeral expenses; and in May 2005, 
VA received a statement of account from Bongiovi Funeral 
Home; which in combination show a balance of unpaid expenses 
in excess of $600.00.
 
3.  In June 2005, VA paid $600 in burial benefits to Bongiovi 
Funeral Home.
 

CONCLUSIONS OF LAW

1. At the time of the appellant's application for burial 
benefits, the funeral director was the proper claimant, as 
the submitted account statements indicate that portions of 
the Veteran's burial expenses remained unpaid. 38 C.F.R. § 
3.1601 (2008).

2.  The appellant has no legal entitlement to VA burial 
benefits. 38 U.S.C.A. §§ 2302(a), 2303(b) (West 2002); 38 
C.F.R. §§ 3.1600, 3.1601, 3.1602 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008) impose obligations on VA in terms of its duty to 
notify and assist claimants.  However, inasmuch as the Board 
has found herein that the law, and not the evidence, is 
dispositive in this case, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, even were the Board 
to presume for the sake of argument there is some deficiency 
insofar as preliminary VCAA notice and development, this 
still would be inconsequential and, therefore, at most 
harmless error.  As such, there is no prejudice to the 
appellant to continue with adjudication of this claim.

II.  Law

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302 (West 2002); 
38 C.F.R. § 3.1600 (2008).

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid pursuant to 38 C.F.R. § 3.1600(a).  Cases involving a 
non-service-connected death burial allowance are covered 
under 38 C.F.R. § 3.1600(b).  The RO granted a burial 
allowance of $600.00 toward the burial and funeral expenses; 
based on the rules for granting allowance if a veteran's 
death is not service-connected.  38 U.S.C.A. § 2302, 2303; 38 
C.F.R. § 3.1600 (b) (2008).  The appellant is not contesting 
the amount of the allowance granted.  
 
The appellant is appealing as to the recipient of that grant.  
She claims entitlement to the non-service connected burial 
benefits granted by VA on the basis that she is the proper 
payee of those benefits.  She essentially claims that she 
paid all expenses properly due for burial and funeral 
services.  She maintains that in her role as executor of the 
Veteran's estate, she paid all burial, funeral, and 
transportation expenses properly due to the funeral home that 
performed these services, Bongiovi Funeral Home.  She 
maintains that the invoice provided by the funeral home 
included charges for services not agreed to or provided.  On 
this basis, she claims that she is the proper payee for 
reimbursement of these expenses, and not, as decided by the 
RO, the funeral home. 
 
The rules on this issue are clear.  In addition to the proper 
claim form, a claimant for such benefits is required to 
submit: (1) a statement of account, which is preferably on 
funeral director's or cemetery owner's billhead showing name 
of the deceased veteran, the plot or interment costs, and the 
nature and cost of services rendered, and unpaid balance; (2) 
receipted bills, which must show by whom payment was made and 
show receipt by a person acting for the funeral director or 
cemetery owner; and (3) proof of the veteran's death. 38 
C.F.R. § 3.1601(b).

A claim for reimbursement or direct payment of burial and 
funeral expenses may be filed by a funeral director if any 
balance of a bill for burial or funeral expenses is unpaid, 
or by an individual whose personal funds were used to pay 
burial, funeral, and transportation expenses, or by the 
executrix of the Veteran's estate, the executrix of the 
estate of the person who paid for the Veteran's burial or 
provided such service, or an individual acting for the 
Veteran's intestate estate who will make distribution of the 
burial allowance to the person(s) entitled under the laws of 
the State of the decedent's domicile. 38 C.F.R. § 3.1601.

A person who performed burial, funeral, and/or transportation 
service or furnished the burial plot will have priority over 
claims of persons whose personal funds were expended.  
3.1602(b).

III.  Factual Background and Analysis

The Veteran died in September 2004.  His daughter, the 
appellant, is the executor of the estate.  She submitted an 
application for burial benefits in February 2005, reporting 
that in the capacity of executor she had paid $10,378.00 in 
payment of the total expense for burial and funeral services.  

The appellant also submitted a "final statement" from the 
Bongiovi Funeral Home containing an itemized list of funeral 
charges for funeral services, and a "total estimate" 
(charge) of $13,060.00.  The claims file also contains a 
Xerox copy of that final statement, submitted by the 
appellant, in which she had apparently crossed out the total 
estimate, and replaced that dollar amount with one of about 
$11,280.  

In April 2005, the appellant submitted: a copy of a check for 
$10,378.00 payable to Bongiovi Funeral Home; a letter to the 
funeral home dated in January 2005, showing the appellant's 
disagreement with some of the funeral home's specific charges 
and with the total charge; and a document in which the 
appellant itemized charges she believed were due to the 
funeral home, which she totaled to be $10,378.00.  

A June 2005 report of contact between the Bongiovi Funeral 
Home and the RO shows that the funeral home notified the RO 
that the charges due had not been paid in full and that the 
balance owed was $1,774.00.  Later that month, the RO 
notified both the appellant and Bongiovi Funeral Home that 
the RO was making payment to Bongiovi Funeral Home in the 
amount of $600.00, thereby denying the appellant's claim.  As 
noted above, the appellant appealed from that decision, 
contending that the payment of $600 should have been made 
directly to her.   

The evidence of record, including the "final 
statement"(itemized statement of account), copy of check 
payable to Bongiovi Funeral Home, and the report of contact, 
shows a balance due for funeral services to Bongiovi Funeral 
Home in excess of the $600.00 granted by VA toward the 
Veteran's funeral and burial expenses.  Under pertinent 
regulations, as this funeral home performed the burial and 
funeral services, etcetera, it is entitled to priority over 
claims of persons whose personal funds were expended toward 
those services.  See 38 C.F.R. § 3.1602(b).  

In this case, the appellant, executor of the Veteran's 
estate, expended $10,378.00.  The funeral home's "final 
statement" shows an itemized list of funeral charges for 
funeral services, and a concluding "total estimate" showed 
charges totaling $13,060.00.  Therefore, because Bongiovi 
Funeral Home performed the burial and funeral services, and 
the amount of the balance unpaid was in excess of $600.00, 
the appellant's claim for reimbursement must be denied.   

Although the appellant contends that no balance was actually 
due to the funeral home, the Board must rely upon the 
official funeral home account statements on business 
letterhead.  The appellant has not produced any documentation 
of the described agreement or any updated statement from the 
funeral home that revised the prior confirmed account 
statement.

There is no legal basis for granting the appellant's claim of 
entitlement to burial benefits under the law.  Because the 
record shows that at the time of the claim, the funeral bill 
had not been paid in full, the funeral director, not the 
appellant, was the proper claimant.  VA has not received any 
documentation revising the funeral home account statements 
previously submitted by the appellant.  With no other 
documentation submitted by the appellant to revise those 
account statements, VA is precluded by law from making 
payment for the Veteran's burial expenses to the appellant 
rather than to the funeral home.

The appellant contends that the funeral home misrepresented 
the balance due.  This is essentially an argument that the 
funeral home statements dishonored a payment agreement 
between the appellant and the funeral home.  The question of 
whether such an agreement was made or dishonored is beyond 
the scope of the Board's jurisdiction in this matter. The 
submitted itemized invoice of record shows an unpaid balance 
due without official revision or contradiction.  

The Board has no authority to act outside the constraints of 
the statutory and regulatory criteria that bind it in this 
case, to include subrogation.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  Also, the Board is without authority to grant 
benefits on an equitable basis.  It has been held that the 
authority to award equitable relief under 38 U.S.C.A. § 
503(a) (West 2002) is committed to the discretion of the 
Secretary of VA, and that the Board is without jurisdiction 
to consider that which is solely committed to the Secretary's 
exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 
183, 189 (1996).

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim must be denied because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, the appellant's 
claim for VA burial benefits is denied.


ORDER

The appeal is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


